DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/31/2021, with respect to claims 1-28 have been fully considered and are persuasive.  
The rejection of claims 1, 2, 4, 5, 8, 24 and 27 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made against claims 9, 12, 13, 15-17, 19-23, 25 and 28 in view of Sasagawa.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde; Shraddha et al. US PGPUB 20160261501 A1, incorporating Kompella; Kireeti US Patent 8125926 B1,  in view of BHATTACHARYA; Somen et al. US PGPUB 20150195178 A1, further in view of Sasagawa, Yasushi US PGPUB 20030193944.

Regarding claim 9. Hedge teaches A method implemented in a first router in a first autonomous system (AS), the method comprising: 
obtaining information (Fig. 4, 154 to 158) about a broadcast link (Fig. 6, broadcast network 262B, [0077] In FIG. 6, enterprise network 250A may be multi-homed to broadcast network 264 with a broadcast link 262B.) connecting the first router (CE, 252A, B, C, D) to a second router in a second AS (Id.), and 
generating a link state message (Fig. 4, 160) and 
transmitting the link state message (Fig. 4, 160)  to a third router, wherein the third router is in the first AS and is adjacent to the first router. (¶0078, CE router 252B may send link-state messages to other routers in the same IGP domain, such as CE router 252A, 252C, and 252D).
But it does not teach 
the information in a first sub-type, length, and value (sub-TLV) and a second sub-TLV, wherein the second sub-TLV comprises a local AS number field indicating a local AS number of the first router, and wherein the local AS number is a number of the first AS 
determine whether traffic engineering (TE) has been enabled on the broadcast link, and 
transmitting the link state message to a third router that is in the first AS when the TE is enabled on the broadcast link. 
However, Bhattacharya teaches
determine whether traffic engineering (TE) has been enabled on the broadcast link, ([0367], if the DREM capability configuration of the TE node changes, i.e. capability is disabled or enabled via CLI,) and 
transmitting the link state message to a third router that is in the first AS when the TE is enabled on the broadcast link (Id. However if the LSR has IS-IS adjacency established with the neighbors, then TE Node DREMCD will be advertised via IS-IS Router Capability information advertisement.). 
in order to optimize the consumption of bandwidth and memory resources within the overlay network. ([0203])
Hedge and Bhattachary are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the device in Hedge with the technique of traffic engineering in Bhattachary in order to optimize the consumption of bandwidth and memory resources within the overlay network.
However, Sasagawa teaches
the information in a first sub-type, length, and value (sub-TLY) and a second sub-TLV. ([0186],
this TLV is comprised by four types of TLVs of the IPv4 prefix, IPv6 prefix, autonomous system number,
and LSPID similar to the ER-Hop) wherein the second sub-TLY comprises a local AS number field
indicating a local AS number of the first router, and wherein the local AS number is a number of the first
AS; (Fig. 4(c))
in order to increase flexibility of network routing (10018)
Hedge and Sasagawa are analogous art in the same field of endeavor of wireless
communication. It would have been obvious for a person with ordinary skill in the art to modify the method in Hedges with the technique of TLV message in Sasagawa in order to increase flexibility of
network routing.

Regarding claim 12. Hegde and Bhattachary and Sasagawa teaches he method of claim 9, and Hedge teaches 
wherein the link state message is an Intermediate System to Intermediate System (IS-IS) link state protocol data unit (LSP). (¶0051, RE 43 may define or set one or more new link overload bits within a TLV of an IS-IS link state message).

Regarding claim 13. Hegde and Bhattachary and Sasagawa teaches The method of claim 9, and Hegde teaches 
wherein the link state message is an Open Shortest Path First (OSPF) link state advertisement (LSA). (¶0051, In the case CE router 18A runs OSPF as IGP 75, RE 43 may include a link-overload TLV in the link state message that defines a set of fields with information that define a type, a length, and a remote IP address.)

Regarding claim 15. Hegde and Bhattachary and Sasagawa teaches The method of claim 9, but Hedge and Sasagawa does not teach 
further comprising flushing the link state message in the first AS when TE is disabled on the broadcast link. 
However, Bhattachary teaches 
flushing the link state message in the first AS when TE is disabled on the broadcast link.  (¶0367) in order to optimize the consumption of bandwidth and memory resources within the overlay network. ([0203])
Hedge and Bhattachary are analogous art in the same field of endeavor of packet switched network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the device in Hedge with the technique of traffic engineering in Bhattachary in order to optimize the consumption of bandwidth and memory resources within the overlay network.

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge and BHATTACHARYA and Sasagawa as applied to claim 9 above, and further in view of Mirtorabi; Sina et al. US PGPUB 20080205401 A1

Regarding claim 16. Hedge and BHATTACHARYA and Sasagawa teaches The method of claim 9, but it does not teach wherein when TE parameters for the broadcast link have changed, the method further comprises: generating a new link state message; and transmitting the new link state message to the third router. 
	However, Mirtorabi teaches 
generating a new link state message; (Fig. 4, 430-434) and transmitting the new link state message to the third router. (Fig. 4, 434) 
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.

Regarding claim 25. Hedge and BHATTACHARYA and Sasagawa teaches The method of claim 9, and MIrtorbi teaches wherein an AS is a group of routers that appears to other ASes to have a single, coherent interior routing plan and presents a consistent picture of what networks are reachable through the AS. (Fig. 1, 102 IPV6 and 104 IPV4 subnetwork)
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.

Claims 17, 19, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge and Mitorabi, in view of Yong; Lucy et al. US PGPUB 20150055652 A1.
Regarding claim 17. Hedge teaches A method comprising: 
receiving a first link state message from a first router; (Fig. 4, 154 to 158) 
receiving a second link state message from a second router; (Fiig. 4, 160) 
but it does not teach 
receiving a third link state message from a third router; and 
determining which of the first router, the second router, and the third router are autonomous system border routers (ASBRs) connected to a broadcast link based on information in the first link state message, the second link state message, and the third link state message. 
wherein the information comprises at least one of an Internet Protocol (IP) address field indicating a local IP address of a connection to the broadcast link, a mask length field indicating a length of an IP address mask, or a local AS number field indicating an AS number. 
However, Mirtorabi teaches
receiving a third link state message from a third router; (¶0057, sending it in a link-state advertisement of segment scope) and 
determining which of the first router, the second router, and the third router are autonomous system border routers (ASBRs) connected to a broadcast link based on information in the first link state message, the second link state message, and the third link state message.  (¶0037, the destination IP address field 256 holds data that indicates an IP broadcast or multicast to every router in AS 102.)
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.
Hedge and Mirtorabi does not teach 
wherein the information comprises a local AS number field indicating an AS number. 
However, Sasagawa teaches
wherein the information comprises a local AS number field indicating an AS number. 
 ([0186], this TLV is comprised by four types of TLVs of the IPv4 prefix, IPv6 prefix, autonomous system number,and LSPID similar to the ER-Hop, see Fig. 4(c) AS number)
in order to increase flexibility of network routing (10018)
Hedge and Sasagawa are analogous art in the same field of endeavor of wireless
communication. It would have been obvious for a person with ordinary skill in the art to modify the method in Hedges with the technique of TLV message in Sasagawa in order to increase flexibility of
network routing.

Regarding claim 19. Hegde and Mirtorabi and Sasagawa teaches The method of claim 17, and Hedge teaches 
wherein the first link state message, the second link state message, and the third link state message are either Intermediate System to Intermediate System (IS-IS) link state protocol data units (LSPs) or Open Shortest Path First (OSPF) link state advertisements (LSAs). (¶0051)

Regarding claim 20. Hegde and Mirtorabi and Sasagawa teaches The method of claim 17, and Hegde teaches 
further comprising: designating a designated router (DR) and a backup DR (BDR) from among the first router, the second router, and the third router; creating a pseudo node system using the first router, the second router, and the third router, wherein the pseudo node system comprises a pseudo node; and computing a routing path using the pseudo node.(¶0051) 
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.

Regarding claim 22. Hegde and Mirtorbi and Sasagawa teaches The method of claim 17, and Mirtorbi teaches wherein an ASBR is a router at a border of an autonomous system (AS). (¶0030)
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.

Regarding claim 23. Hegde and Mirtorbi and Sasagawa teaches The method of claim 22, and Mirtorbi teaches 
wherein an AS is a group of routers that appears to other ASes to have a single, coherent interior routing plan and presents a consistent picture of what networks are reachable through the AS. (Fig. 1, 102 IPV6 and 104 IPV4 subnetwork)
in order improve communication between different AS domains (¶0010)
Hedge and Mirtorabi are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the method in Hedge with the technique of link state message in Mitorabi in order to improve communication between different AS domains.

	Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge and Mirtorabi and Yong as applied to claim 17 above, and further in view of Xia; Hongmiao et al. US PGPUB 20090274159 A1. 
Regarding claim 21. Hegde, Mirtorabi and Sasagawa teaches Andrew The method of claim 17, but it does not teach wherein the super node is a path computation element (PCE).
However, Xia teaches the super node is a path computation element (PCE). (¶0004) in order to improve extensibility and security of a large network including a plurality of Autonomous Systems (Id.)
Hegde and Xia are analogous art in the same field of endeavor of packet network communication.  It would have been obvious before the effective filing date of the claimed invention to a person  with ordinary skill in the art to modify the large network. 

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge and Mirtorabi and Yong as applied to claim 17 above, further in view of Yong; Lucy et al. US PGPUB 20150055652 A1. 
Regarding claim 28. Hedge, Mirtorabi and Sasagawa teaches The method of claim 17, but they don’t teach wherein the information further comprises an Internet Protocol (IP) address field indicating a local IP address of a connection to the broadcast link or comprises a mask length field indicating a length of an IP address mask.
However, Yong teaches
an Internet Protocol (IP) address field indicating a local IP address of a connection to the broadcast link; and a mask length field indicating a length of an IP address mask. ({]0040) in order to improve scalability of network management messaging (10004).
Hedge and Yong are analogous art in the same field of endeavor of wireless communication. It
would have been obvious before the effective filing date of the claimed invention to a person with
ordinary skill in the art to modify the router in Hedge with the technique of sub-TLV in Yong in order to in order to improve scalability of network management messaging.

Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 24 and 27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468